DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
This action is responsive to papers filed on 11/03/2022.
Claims 1-2 and 4-10 are pending.
Claims 1-2 and 4-9 are newly amended.
Claim 10 is newly added.
Claims 1-2 and 4-10 have been examined on their merits. 

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 2012/0183518 A1, 2012, on IDS 08/11/2022, previously cited 08/26/2022, hereafter “Jiang”) in view of Liu et al. (Cellular and Molecular Immunology, 2014, on IDS 08/11/2022, previously cited 08/26/2022, hereafter “Liu”) and von Andrian et al. (US 2013/0195919, 2013, on IDS 09/15/2022, hereafter “von Andrian”).
In regards to claims 1 and 10, Jiang teaches a method for treating a subject having an autoimmune disease comprising administering to the subject dendritic cells (DCs) loaded with heat shock protein 60 signal peptide (Hsp60sp) (paragraph [0156]). Jiang teaches that the subject can be human (paragraph [0162]). Jiang further teaches that the autoimmune disease can be type 1 diabetes (T1D) (paragraph [0160]). Additionally, Jiang teaches that autologous DCs can be loaded with Hsp60sp (paragraph [0189]), and that human Hsp60s (hHsp60s) is preferred (paragraph [0074]). While Jiang is silent on whether this treatment constituted an “effective amount”, it is noted that as Jiang teaches that administering dendritic cells with Hsp60sp can be used to treat T1D, it must necessarily be an effective amount, otherwise it could not be used to treat T1D.
In regards to a medium, Jiang teaches that dendritic cells were cultured in 6 well plates in serum free click’s medium, then washed and cultured for 6 days in media, then then harvested and loaded with Hsp60sp (paragraph [0205]). It is also noted that a person of ordinary skill in the arts would recognize that media is require for cell survival in vitro.
Jiang does not explicitly teach that the DCs loaded with hHsp60sp were fixed with paraformaldehyde.
Liu teaches a method for using paraformaldehyde (PFA)-fixed Hsp60sp-loaded DCs as a vaccine to treat mouse experimental allergic encephalomyelitis (an animal-model autoimmune disease) (Abstract, p169). Liu teaches that PFA fixation forms protein-protein crosslinks and can help stabilize the formation of Qa1/Hsp60sp complexes (p169, Introduction, column 2), and that stable expression of the Qa-1/peptide complex is crucial for the function of Hsp60sp-loaded dendritic cell vaccinations controlling autoimmune diseases (p169, Introduction, column 1). Furthermore, Liu teaches that PFA fixation does not affect the biological specificity of fixed Hsp60sp-loaded dendritic cells, and that when injected into mice could migrate to the spleen where they could activate Hsp60sp-specific CD8+ Treg cells and control autoimmunity in vivo (Results, p171, Figure 1, p171).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Jiang, and use PFA-fixed hHsp60sp-loaded DCs because it would stabilize the formation of Qa1/Hsp60sp complexes which is crucial for the function of Hsp60sp-loaded dendritic cell vaccinations controlling autoimmune diseases. Additionally, because Liu teaches that DCs fixed with PFA could travel to the spleen and activate activate Hsp60sp-specific CD8+ Treg cells and control autoimmunity in vivo, it could be done with predictable results and a reasonable expectation of success.
Additionally, while Jiang teaches that an effective amount of a therapeutic composition, as above, Jiang is silent on the number of autologous dendritic cells that can be loaded with hHSP60sp.
However, von Andrian teaches methods for the administration of autoimmune diseases such as type 1 diabetes (paragraphs [0383-0384]). In particular, von Andrian teaches that the quantity of induced dendritic cells to be administered to a subject can be determined by one of ordinary skill in the arts, and that the cells can range from about 105 to about 1010, with other exemplary embodiments being 5x106 and 5x107 (paragraph [0370]), which lies within the range of 0.3-90 x 106 (or 3 x 105 to 9 x 107) or 7 x 106 to 10 x 106 (or 1 x 107, or simply 107).
Furthermore, von Andrian indicates that it would be apparent to one of skill in the art that the quantity of cells may vary from subject to subject depending on factors including the duration and severity of the case, and that the appropriate dose can may be determined by conventional clinical and laboratory means for monitoring the outcomes of patients (paragraph [0370]).
Therefore, one of ordinary skill in the arts would have been motivated to modify the method of Jiang, and administer 105 to 1010 cells per dose, or more specifically, 0.3-90 x 106 (or 3 x 105 to 9 x 107) or 7 x 106 to 10 x 106 (or 1 x 107, or simply 107) because von Andrian indicates that this would be a suitable number of dendritic cells for administration to a human subject for the treatment of autoimmune diseases such as type 1 diabetes. 
Furthermore, one of ordinary skill in the arts would have a reasonable expectation of success because both Jiang and von Andrian are drawn to the administration of dendritic cells to human subjects for the treatment of type 1 diabetes, and von Andrian indicates that it would be apparent to one of ordinary skill in the art that various factors can affect the selection of the quantity of cells for administration such as duration and severity of disease and because the person of skill in the art is capable of employing conventional means for monitoring the outcome of administration (paragraph [0370]).
In regards to claim 4, Jiang does not explicitly teach that the composition further comprised a cryoprotectant. However, Liu teaches that the cell could be cryopreserved (p173, Figure 3), which would require the use of a cryoprotectant. Additionally, Liu teaches that cryopreservation of DCs did not impair efficacy when used as a vaccine (figure 3, p173).
A person of ordinary skill in the arts would be motivated to include a cryoprotectant in the composition because it would protect cells when cryopreserved which could allow storage of those cells and save time and expenses. Furthermore, since Liu teaches that cryopreservation did not impair DC efficacy when used as a vaccine, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 5, Jiang does not explicitly teach that the therapeutic composition was administered intravenously. However, Liu teaches that mice (the subjects) were injected intravenously (p172, FSC/sp pre-treatment and disease control). Additionally, as above, Liu teaches that when injected into mice could migrate to the spleen where they could activate Hsp60sp-specific CD8+ Treg cells and control autoimmunity in vivo (Results, p171, Figure 1, p171).
A person of ordinary skill in the arts would be motivated to administer the composition intravenously because it would be the most effective means of introducing the vaccination to a patient’s bloodstream. Furthermore, because Liu teaches that injecting the vaccination was effective in eliciting an immune response to the vaccination, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 9, Jiang teaches that defective HLA-E restricted CD8+ T cells can be corrected via an in vitro boost with Hsp60sp in most T1D patients (paragraph [0186]).
Therefore, the combined teachings of Jiang, Liu, and von Andrian render the invention unpatentable as claimed.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Liu and von Andrian, as applied to claims 1, 4-5, and 9-10 above, and further in view of Czeniecki et al. (US 2017/0216421 A1, 2017, hereafter “Czeniecki”).
The combined teachings of Jiang, Liu, and von Andrian are relied upon as above.
In regards to claim 2, Jiang does not specifically teach that the media comprised dimethyl sulfoxide (DMSO) or human serum albumin (HSA)
However, Czeniecki teaches a method of manufacturing multi-dose injection-ready DC vaccines where the DCs are loaded with a protein (Title, Abstract). Czeniecki teaches that the freezing medium comprised DMSO (a cryoprotectant) and HSA (p13, paragraphs [0157-0158]). Czeniecki also teaches that the DCs can be used to treat autoimmune diseases such as diabetes mellitus (p15, paragraph [0184]), and are syringe-ready and suitable for immediate injection (p15, paragraph [0170] after thawing (p15, paragraph [0189]). Additionally, Czeniecki teaches that routes of administration include into the blood stream (p16, paragraph [0200]), which would suggest the method’s suitability for intravenous administration.
One of ordinary skill in the arts would be motivated to modify the method of Liu, and use media comprising DMSO and HSA, because as taught by Czeniecki, it could be used for storage and immediate injection of DCs to patients suffering from T1D, which would save time and expenses. Furthermore, because Czeniecki teaches its suitability DCs, and since Liu and Czeniecki are in the same technical field of using DCs for disease-state applications, it could be done with predictable results and a reasonable expectation of success.
Therefore, the combined teachings of Jiang, Liu, von Andrian and Czeniecki renders the invention unpatentable as claimed.


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, in view of Liu and von Andrian, as applied to claims 1, 4-5, and 9-10 above, and further in view of Jiang et al. (Journal of Clinical Investigation, 2010, on IDS 08/11/2022, hereafter “Jiang 2010”) and Katsarou et al. (Nature Reviews, 2017, hereafter “Katsarou”).
The combined teachings of Jiang, Liu, and von Andrian are relied upon as above.
In regards to claims 6-8, Jiang is silent on when a patient was diagnosed with T1D or whether they are a minor. 
However, Jiang 2010 teaches that hHsp60sp treated DCs can be used to boost CD8+ T cells from T1D patients and that this helped to restore their function (p3646, The CD8+ T cells from T1D patients tested could be boosted in vitro to restore their function), but is silent on the ages of the patients or how recently they acquired T1D. Jiang 2010 also teaches that this method may allow for earlier diagnosis of T1D in patients, and provides an opportunity to intervene before any significant destruction of β-cells occurs (p3648, Discussion, column 1, last paragraph).
Additionally, Katsarou teaches that onset of T1D usually occurs during childhood or adolescence (Abstract, p1). Katsarou also teaches that efforts are needed to achieve early diagnosis, prevent β-cell loss, and develop better treatment options to improve quality of life for those affected (Abstract, p1). Moreover, Katsarou teaches that biomarkers for T1D, including autoantibodies targeting β-cell autoantigens, can be found months to year before symptom onset (Abstract, p1, Figure 1, p3).
	Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Jiang and treat patients diagnosed with T1D not more than three or twelve months prior to treatment because early treatment of T1D is crucial to prevention of β-cell loss, and could most effectively help those patients. Furthermore, a person of ordinary skill in the arts would be motivated to treat minors since they are most likely to acquire T1D, and are most likely to be responsive to treatment. Additionally, because, as above, Jiang teaches that treatment with nHsp60sp loaded DCs helps restore immune function, it could be done with predictable results and a reasonable expectation of success.
	Therefore, the combined teachings of Jiang, Liu, von Andrian, Jiang 2010, and Katsarou renders the invention unpatentable as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-2 and 4-10 are provisionally rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-2 and 3-7 of co-pending Application no. 17/827,077 in view of (US 2012/0183518 A1, 2012, on IDS 08/11/2022, hereafter “Jiang”).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application 17/827,077 are drawn to a method of treating multiple sclerosis (MS) in a subject by administering a therapeutically effective amount of a composition comprising autologous dendritic cells loaded with hHsp60sp in a medium, wherein the dendritic cells loaded with hHsep60sp have been fixed with paraformaldehyde (PFA).
However, as above Jiang teaches a method for treating a subject having an autoimmune disease comprising administering to the subject DCs loaded with Hsp60sp (paragraph [0156]). Jiang further teaches that the autoimmune disease can be T1D or MS (paragraph [0160]). Additionally, Jiang teaches that autologous DCs cab be loaded with Hsp60sp (paragraph [0189]), and that human Hsp60s are preferred (paragraph [0074]). Jiang does not specifically teach that DCs were loaded with Hsp60sp peptide in a medium, however, it is noted that media is required for cell survival in vitro.
A person of ordinary skill in the arts would be motivated to apply the compositions and methods of copending application 17/827,077 to the treatment of T1D with a reasonable expectation of success because Jiang indicates that such a method is suitable for treating autoimmune diseases such as T1D or MS.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant remarks that Jiang does not teach the amount of autologous DCs loaded with hHsp60sp, as in amended claim 1, and therefore fails to disclose a therapeutic composition in a therapeutically effective amount for treating T1D in an individual human (Remarks, p4).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As above, the features lacking from Jiang are taught by Liu and von Andrian, and it is the combination of these references that render Applicant’s claimed invention.

Applicant remarks that Jiang does not state that “media is required for cell survival in vitro and that the Examiner has not explained any correlation between a medium required for cell survivability in vitro and a therapeutic composition for treating T1D in a human individual. Therefore, Applicant remarks that Jiang fails to disclose autologous DCs loaded with hHsep60sp in a medium (Remarks, p4).
Applicant’s remarks have been fully considered but are not found persuasive.
As above, it has not been alleged that Jiang states that media is required for cell survival in vitro, rather, it is noted by the Examiner that that cells require media in order to survive in vivo. As Jiang is teaching a culturing method, a person of ordinary skill in the arts would recognize that media would be necessary for culturing cells. Additionally, as above, Jiang teaches that dendritic cells were cultured in 6 well plates in serum free click’s medium, then washed and cultured for 6 days in media, then then harvested and loaded with Hsp60sp (paragraph [0205]).
In regards to a correlation between a correlation between a medium required for cell survivability in vitro and a therapeutic composition for treating T1D in a human individual, in as much as Applicant is alleging particular media properties or components, it is noted that the features upon which applicant relies (i.e., particular media properties or components) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the claims as amended are broad enough to include media merely used for the purpose of cell survival. 

Applicant remarks that a person of ordinary skill in the arts would not have been motivated to combine the teachings of Jiang and Liu with a reasonable expectation of success because the based on the results of a successful human clinical trial that was the first of its kind, and particularly because PFA-fixed hHSP6-sp-loaded DCs were only demonstrated effective for protecting mice, not humans, from EAE by Liu (Remarks, p6-8). 
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As above, Jiang teaches that Jiang teaches that the subject can be human (paragraph [0162]) and Liu is not relied upon to teach this feature.

Applicant remarks that Czerniecki does not disclose a therapeutic composition in a therapeutically effective amount for treating T1D in a human individual, or a therapeutic composition for treating T1D in a human individual comprising autologous DCs loaded with hHsp60s in a medium (Remarks, p7).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Czerniecki is not relied up to teach a therapeutic composition in a therapeutically effective amount for treating T1D in a human individual, or a therapeutic composition for treating T1D in a human individual comprising autologous DCs loaded with hHsp60s in a medium. Rather, as above, Czerniecki is relied upon to provide a motivation to modify the method of Jiang, as suggested by Liu and von Andrian and use a freezing medium comprising DMSO (a cryoprotectant) and HSA (p13, paragraphs [0157-0158]).

Similarly, Applicant remarks that neither Jiang 2010 or Katsarou does not disclose a therapeutic composition in a therapeutically effective amount for treating T1D in a human individual, or a therapeutic composition for treating T1D in a human individual comprising autologous DCs loaded with hHsp60s in a medium (Remarks, p6).
Applicant’s remarks have been fully considered but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Czerniecki is not relied up to teach a therapeutic composition in a therapeutically effective amount for treating T1D in a human individual, or a therapeutic composition for treating T1D in a human individual comprising autologous DCs loaded with hHsp60s in a medium.

Applicant remarks that in regards to non-statutory double patenting over the ‘077 Application in view of Jiang, discloses a method for determining if a subject’s CD8+ T-cells functional recognize an HLA-e/Hsp60sp target structure (Remarks, p10). While Applicant concedes that Jiang also discloses a method for treating a subject having an autoimmune disease, for example, T1D or MS, comprising administering to the subject dendritic cells loaded with hHsp60sp, there is no evidence that the amount of autologous DCs loaded with hHsp60sp would necessarily be an effective amount for treating MS or T1D (Remarks, p10). Furthermore, Applicant remarks that T1D and MS are different diseases and that it was unpredictable that a therapeutic composition for treating MS would necessarily be effective for treating T1D (Remarks, p10).
Applicant’s remarks have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As above, the features lacking from Jiang are taught by Liu and von Andrian, and it is the combination of these references that render Applicant’s claimed invention.
In regards to T1D and MS, as above Jiang teaches that the autoimmune disease can be T1D or MS (paragraph [0160]).


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/
Examiner, Art Unit 1631                                                                                                                                                                                             

/LAURA SCHUBERG/Primary Examiner, Art Unit 1631